Citation Nr: 0000349	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 (1999) for a release of the right peroneal 
nerve on April 25, 1997.

2.	Entitlement to an increased evaluation for a left knee 
internal derangement, currently rated at 10 percent 
disabling.

3.	Entitlement to an increased evaluation for residuals of a 
right knee anterior cruciate ligament tear, currently rated 
at 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1991.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 


REMAND

The veteran claims entitlement to a temporary total 
disability rating pursuant to the provisions of 38 C.F.R. § 
4.30 for convalescence following April 1997 surgery for a 
release of the right peroneal nerve.  A review of the record 
shows that the veteran is not service connected at this time 
for this disorder.  Significantly, however, prior to 
undergoing the surgery the appellant presented two claims 
which remain unadjudicated.  If the appellant is successful 
with either claim a grant of benefits under the provisions of 
38 C.F.R. § 4.30 may in theory be granted.  

The first is an August 1995 claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a right knee infection incurred during VA surgery 
performed in November 1992.  The second, is a February 1997 
claim to reopen the issue of entitlement to service 
connection for a right peroneal nerve disorder secondary to 
right knee anterior cruciate ligament tear residuals.  As 
each issue is inextricably intertwined with the claim for 
benefits under 38 C.F.R. § 4.30, further development is in 
order.

With respect to the veteran's increased rating claims, the 
Board finds that additional development is in order.  In this 
regard, the Board observes that painful motion of a major 
joint caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating even though there is 
no actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

In considering the application of Lichtenfels, as well as the 
provisions of VA General Counsel Opinion VAOPGCPREC 23-97 
(July 1, 1997); 62 Fed.Reg. 63604 (1997) , to the current 
case, the Board observes that, on VA examination in February 
1998, the examiner indicated that earlier knee X-ray studies 
revealed bilateral degenerative changes.  Hence, the 
diagnoses at that time included bilateral knee degenerative 
joint disease.  A thorough review of the evidence of record 
reveals no X-ray evidence of bilateral knee degenerative 
joint disease.  Indeed, a May 1995 X-ray study of the knees 
reveals no evidence of significant degenerative change or 
joint space narrowing.  Still, the record does not reveal 
that the veteran has been afforded x-ray studies of either 
knee in many years.  Therefore, additional development is in 
order.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Hence, this case is REMANDED for the following action:

1.	The veteran should be requested to 
submit a list (containing names, dates, 
and addresses) of any additional sources 
of treatment (VA, private, or other) that 
he has received since 1998 for any knee 
disability, the records of which have not 
already been identified and/or obtained.  
After securing any necessary 
authorizations, the RO should then 
directly contact the sources which are 
identified and obtain copies of the 
records in their possession.

2.	The appellant should be scheduled for 
an examinations by a VA orthopedist and a 
neurologist to determine the nature and 
extent of his right knee patellofemoral 
syndrome and left knee internal 
derangement.  The physicians are to 
specifically determine whether the 
veteran suffers from recurrent 
subluxation or lateral instability in 
both knees.  All necessary evaluations, 
tests, and studies, including X-ray 
studies of each knee, deemed appropriate 
must be performed.  Additionally, each 
examiner must offer an opinion whether it 
is at least as likely as not that the 
appellant's history of a right peroneal 
nerve disability was caused or aggravated 
by the appellant's service connected 
right knee disorder.  If the examiners 
find no relationship, then each must 
explain the basis for the opinion 
presented, and explain in detail why 
their opinion differs from those offered 
by a VA orthopedist in March 1997, and 
January 1998.  All opinions and 
supporting rationales should be in 
writing.  Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder, and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination  The examination report must 
be typed.
 
3.	For the requested examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
studies.  If he fails to report for any 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling notice should be obtained by 
the RO and associated with the claims 
folder.

4. 	Following completion 
of the foregoing, the RO should review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issues presented, as well as adjudicate the 
claim to reopen and the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151.  If any 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to 
respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 
  A claimant who has arthritis and instability of the knee may be rated separately under diagnostic codes 
5003 and 5257.

